Title: To John Adams from Zachariah Loreilhe, 24 September 1783
From: Loreilhe, Zachariah
To: Adams, John


          Sir
            L’Orient Seper. 24th: 1783
          At the desire of Mr. Thaxter I have the honor of Informing you that the Packetboat which Sailled from hence the 18th: Instt: for Newyork, was by distress of weather obliged to put back at the Ile of Groy yesterday in the afternoon, and last night at twelve OClock there being every apearance of a favorable wind, Mr. Thaxter found it Necessary to go on board, and in Such a hurry as made it imposible for him to acquint you with this Circumstance, however the Packetboat is Still at Groy The Wind not having Permitted them to Continue their Voyage, but as it is posible a change may happen every Instant Mr Thaxter has thought it Necessary to remain on board;
          I have the honour to be with great respect / Sir / your most obedient & / humble Servant
          Z: Loreilhe
        